t c summary opinion united_states tax_court rodrigo augusto galvez avilez and dalawn hernandez commissioner of internal revenue respondent petitioners v docket no 9066-12s filed date rodrigo augusto galvez avilez and dalawn hernandez pro sese mark h howard for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 the issues for decision are whether petitioners are entitled to the first-time_homebuyer credit fthbc we hold that they are not and whether petitioners are liable for the accuracy-related_penalty under sec_6662 we hold that they are background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in utah at the time that the petition was filed for the sake of convenience we refer to petitioner rodrigo augusto galvez avilez as mr galvez and to petitioner dalawn hernandez as ms hernandez unless otherwise indicated all subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure before both the year in issue and her marriage to mr galvez ms hernandez purchased a home pincite south redwood drive salt lake city utah south redwood drive home and used it as her primary residence petitioners married in date at that time ms hernandez still owned the south redwood drive home and petitioners both lived in it and used it as their primary residence in date petitioners separated and mr galvez moved out of the south redwood drive home as of the date of trial ms hernandez continued to own the south redwood drive home and to use it as her primary residence in early while petitioners were separated but still legally married mr galvez purchased a home pincite south utahna drive murray utah south utahna drive home the purchase of the south utahna drive home closed on date and mr galvez moved in shortly thereafter petitioners retained joel guerrero a translating specialist to prepare a joint federal_income_tax return for mr guerrero advised petitioners that they would qualify for the fthbc petitioners then claimed an dollar_figure fthbc for the south utahna drive home on their joint return and included a form_5405 first-time_homebuyer credit with the return mr guerrero signed petitioners’ joint return as the preparer stating that he was self-employed as a translating specialist petitioners also signed the return and timely filed it petitioners were granted a divorce in date by decree of the third judicial district_court of salt lake county utah in date respondent issued petitioners a notice_of_deficiency determining a deficiency of dollar_figure attributable to the disallowance of the fthbc claimed by petitioners in the notice respondent also determined that petitioners were liable for the accuracy-related_penalty pursuant to sec_6662 petitioners timely filed a petition for redetermination of the deficiency and penalty i burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 cf sec_7491 which may serve to shift the burden_of_proof to the commissioner if the conditions prescribed by such section are satisfied deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 petitioners did not allege that sec_7491 applies nor did they introduce the requisite evidence to invoke that section accordingly the burden_of_proof remains on petitioners ii first-time_homebuyer credit sec_36 allows a credit for a first-time_homebuyer of a principal_residence sec_36 defines a first-time_homebuyer as any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the 3-year period ending on the date of the purchase of the principal_residence to which this section applies see also 138_tc_51 sec_36 provides that a taxpayer who qualified as a first-time_homebuyer for a residence purchased between date and date may claim the fthbc on the taxpayer’s tax_return mr galvez is considered to have purchased the south utahna drive residence on date the date that he closed on its purchase consequently petitioners are eligible as first-time homebuyers only if they had no present ownership_interest in any principal_residence between date and date ms hernandez owned the south redwood drive residence from before the year in issue to the date of trial and used it as her primary principal_residence throughout that period because petitioners were still legally married at the time that the south utahna drive residence was purchased and because home ownership by one spouse is attributed to both spouses pursuant to sec_36 ms hernandez’s home ownership is attributed to mr galvez therefore mr galvez was not a first-time_homebuyer with respect to the south utahna drive residence within the meaning of sec_36 see 112_fedclaims_349 holding that the taxpayer was not entitled to the fthbc for a new residence that he purchased after entering into a marital settlement agreement but before the divorce decree was final because of the imputation of his ex-wife’s present ownership_interest in another principal_residence at the time that the taxpayer purchased his new residence accordingly petitioners are not entitled to the fthbc that they claimed on their joint return iii accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or that is attributable to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 by definition and as applicable herein an understatement is the excess of the tax required to be shown on the tax_return over the tax actually shown on the return sec_6662 in general an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite in the instant case respondent’s notice_of_deficiency increased the total_tax due by dollar_figure because this understatement exceeds dollar_figure and further because such latter amount is greater than of the tax required to be shown on petitioners’ return respondent has carried his burden of production as a result petitioners now bear the burden to show that an exception to the penalty is applicable see higbee v commissioner t c pincite sec_6664 provides an exception to the imposition of the accuracy- related penalty with respect to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances including the taxpayer’s knowledge education and experience as well as the taxpayer’s reliance on professional advice thomas v commissioner tcmemo_2013_60 see also 115_tc_43 providing a three-prong test to establish reasonable reliance on professional advice aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs petitioners contend that they had reasonable_cause and acted in good_faith by relying on advice from their return preparer mr guerrero reliance on a professional tax adviser’s advice may demonstrate reasonable_cause and good_faith if taking into account all the facts and circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 c income_tax regs reliance on a tax adviser may be reasonable and in good_faith if the taxpayer establishes the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology assocs p a v commissioner t c pincite petitioners retained mr guerrero to prepare their joint return the record does not indicate that mr guerrero has any training or expertise in tax preparation in fact mr guerrero signed petitioners’ joint return stating that he was self-employed as a translating specialist rather than as a certified_public_accountant or in some other capacity denoting professional training or expertise in tax matters petitioners did not produce any evidence that mr guerrero has any credentials regarding tax preparation or any_tax expertise therefore we cannot conclude that mr guerrero was a competent professional with sufficient expertise to justify reliance accordingly petitioners have failed to satisfy this requirement to establish reliance on professional advice in addition petitioners have not otherwise demonstrated that they acted with reasonable_cause and in good_faith the record does not reflect that they relied on relevant authorities or competent advisers or otherwise made a reasonable effort to assess their proper tax_liability for the year in issue see thomas v commissioner tcmemo_2013_60 see also neonatology assocs p a v commissioner t c pincite humphrey farrington mcclain p c v commissioner tcmemo_2013_23 sec_1_6664-4 income_tax regs accordingly we sustain respondent’s determination that petitioners are liable for the accuracy-related_penalty under sec_6662 conclusion we have considered all of the arguments advanced by petitioners and to the extent not expressly addressed we conclude that those arguments are without merit moot or irrelevant to give effect to our disposition of the disputed issues decision will be entered for respondent
